       Case 6:09-cr-00008-DWM Document 112 Filed 08/10/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


UNITED STATES OF AMERICA,                      Cause No. CR 09-08-H-DWM

             Plaintiff,

       vs.                                                ORDER

ANTHONY SCOTT RICHARDS,

             Defendant.


      Defendant Richards moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 outbreak. He is currently serving

a 168-month sentence on two counts of distributing child pornography, to be

followed by a life term of supervised release. See Judgment (Doc. 72) at 1–3.

Richards’ current projected release date is March 12, 2021. See Inmate Locator,

www.bop.gov/inmateloc (accessed August 10, 2020).

      After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce Richards’ sentence if “extraordinary and compelling reasons warrant

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i); see also U.S.S.G. §

1B1.13(1)(A). Any reduction must be consistent with the corresponding policy

statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t);

                                        1
           Case 6:09-cr-00008-DWM Document 112 Filed 08/10/20 Page 2 of 3



U.S.S.G. § 1B1.13(3) (Nov. 1, 2018). 1 The defendant must also show that he “is

not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) requires the Court

to consider, among other things, “the nature and circumstances of the offense” of

conviction and “the history and characteristics of the person, including . . . the

person’s character [and] physical . . . condition.” 18 U.S.C. § 3142(g)(1), (3)(A).

       Richards is 44 years old. Counsel states that he has type 2 diabetes, high

blood pressure, high cholesterol, and chronic kidney disease, among other

conditions. See Reply (Doc.107) at 2. He is currently placed at a Federal Medical

Center, FMC Devens, in Massachusetts. As of August 9, 2020, one inmate and

one staff member there currently test positive for the disease. Two inmates have

died, and 49 inmates and six staff members have recovered. See Interactive Map,

www.bop.gov/coronavirus (accessed August 10, 2020). As Devens is a Federal

Medical Center, these figures do not necessarily mean there is a serious problem

with infection in the prison. Richards does not show that his condition amounts to

an “extraordinary and compelling reason” supporting his release.


       1
          The Court disregards the guideline’s statements requiring a motion from the Director of
the Bureau of Prisons because that requirement is now “contrary to the statute.” Chevron,
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844 (1984); 18 U.S.C. §
3582(c)(1)(A) (authorizing court to act “upon motion of the defendant”); First Step Act of 2018,
Pub. L. No. 115-391, tit. VI, § 603(b)(1), 132 Stat. 5194, 5239 (Dec. 21, 2018); United States v.
Wong, 2 F.3d 927, 929–30 (9th Cir. 1993).
                                               2
       Case 6:09-cr-00008-DWM Document 112 Filed 08/10/20 Page 3 of 3



      Before sentencing, Dr. Michael Scolatti found that Richards was “in the

Moderate-High nominal risk category for criminal recidivism” and also that he

“used the internet in an attempt to lure children into sexual contact.” See Scolatti

Report (Doc. 67) at 27 para. 4, 31 para. 3. While the federal search warrant was

being executed, Richards admitted to acting criminally on his impulses. See

Presentence Report ¶ 39. Richards points to no evidence to persuade the Court he

is a different person than the one who sent “mtsccrmom” images of child

pornography and asked her to send him similar images in return. It is especially

unwise to release him to a home environment identical to that in which he offended

and a world in which internet access is ever more readily available. See

Presentence Report ¶¶ 20–29.


      Accordingly, IT IS ORDERED that Richards’ motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 101) is DENIED.

                  10th day of August, 2020.
      DATED this ____



                                                             15:11 PM
                                       _______________________
                                       Donald W. Molloy
                                       United States District Court




                                          3
